Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10373471 (herein Doughty).
Regarding claim 1, Doughty teaches A fluid detection system (leak detector assembly 100, Col. 3, Line 49), comprising: 
a sensor module comprising: 
a sensor housing, the sensor housing comprising a liquid flow path that extends through the sensor housing (housing 104 that defines a passageway 106 through which the discharged water also passes, Col. 4, Line 49-52); and 
a sensor element outside the liquid flow path, at least portion of the sensor element extending at least partially around a perimeter of the liquid flow path (pcb assembly 140 and flapper 170, Col. 5, Lines 1-9); 
wherein: the sensor element is configured to detect a capacitance within the liquid flow path and to provide a detection signal indicative of a detected capacitance within the liquid flow path (When water contacts the traces 178, the capacitance changes so that variation in capacitance across the traces 178, Col. 5, Lines 55-67); and 
the sensor element is configured to communicatively couple to a controller within an electronics module (microcontroller 180, Col. 5, Lines 23-30).
Regarding claim 2, Doughty teaches wherein the sensor module further comprises an air flow path extending through the sensor housing (Fig. 3 teaches air flowing between cover 122 and housing 104).
Regarding claim 3, Doughty teaches wherein at least a portion of the liquid flow path and at least a portion of the air flow path extend parallel or substantially parallel to each other (Fig. 3 teaches direction of passageway 106 is same direction of air flow path between housing 104 and cover 122).
Regarding claim 4, Doughty teaches wherein: the sensor module further comprises a sensor channel; the sensor channel is at least partially disposed around the perimeter of the liquid flow path; and at least a portion of the sensor element is within the sensor channel (Fig. 3 teaches space between cover 122 and housing 104 that corresponds to sensor channel of the present invention where the assembly 140 resides).
Regarding claim 5, Doughty teaches wherein: the sensor element comprises a first portion (flapper 170, Col. 5, Line 1) and a second portion (pcb assembly 140); the first portion of the sensor element is disposed around at least a portion of the perimeter of the liquid flow path (Fig. 5 teaches flapper 170 in passageway 106); and the second portion of the sensor element is configured to communicatively couple to the controller (flapper assembly 170 and the pcb assembly 140 are in electrical communication. In short, depending upon the position of the flapper assembly 170, the pcb assembly 140 generates the proper condition signal to be passed along to the main controller 180, Col. 5, Lines 3-8).
Regarding claim 6, Doughty teaches said electronics module, wherein: the controller is within the electronics module; and the electronics module is configured to physically couple to the sensor housing such that the sensor element is communicatively coupled to the controller (IC chips 144 may accomplish the functionality of the microcontroller 180, Col. 5, Line 26; Fig. 4A teaches assembly 140 and IC chips being housed in electrical box 112 of housing 104).
Regarding claim 7, Doughty teaches wherein the controller is configured to receive the detection signal from the sensor module, and to determine whether a liquid is present within the liquid flow path based at least in part on the detection signal (When water contacts the traces 178, the capacitance changes so that variation in capacitance across the traces 178, Col. 5, Lines 55-67).
Regarding claim 8, Doughty teaches wherein the controller is configured to: determine the detected capacitance at least in part from the detection signal (When water contacts the traces 178, the capacitance changes so that variation in capacitance across the traces 178, Col. 5, Lines 55-67); compare the detected capacitance to a capacitance threshold; and determine whether liquid is present within the liquid flow path based at least in part on comparing the detected capacitance to the capacitance threshold, and to determine whether a wet event has occurred based on said determination (application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds, Col. 4, Lines 20-35).
Regarding claim 9, Doughty teaches wherein the controller wherein the controller is configured to determine that a wet event has occurred when the detected capacitance is less than or equal to the capacitance threshold (When water contacts the traces 178, the capacitance changes so that variation in capacitance across the traces 178, Col. 5, Lines 55-67; application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds, Col. 4, Lines 20-35).
Regarding claim 10, Doughty teaches wherein the controller is further configured to: compare a total number of wet events occurring within a measurement period to a threshold number of wet events for said measurement period; and determine that a flood event has occurred when the total number of wet events occurring within a measurement period meets or exceeds the threshold number of wet events for said measurement period (data from the memory 186 can be downloaded to generate reports indicating conditions that have been triggered (e.g., low flow and fully actuated error conditions) along with the date and time of such conditions. As such, performance data can be collected and stored in the memory 186 for analysis. The memory 186 can also store threshold values. For example, the memory 186 can store time limits, a counter indicating the number of times that a signal was generated, and the like. It is envisioned that an application specific printed circuit board can encompass some or all of the functionality of the controller. The application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds and other information, and generate and/or send one or more alarms based upon the comparison, Col. 4, Lines 20-35).
Regarding claim 11, Doughty teaches communications circuitry (COMMS), wherein said controller is configured to cause said COMMS to issue a flood notification via a wired or wireless communication protocol in response to detection of a flood event (application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds and other information, and generate and/or send one or more alarms based upon the comparison, Col. 4, Lines 20-35; main controller 180 provides notifications of status and maintenance using a wireless module 182 to communicate with a network 183. The network 183 may be a local area network or the like connected to the Internet. The communication may be wired or wireless across any technological platform, Col. 4, Lines 36-48; fully actuated error,” which indicates that the backflow prevention device 22 is actively discharging a significant amount of water, Col. 3, Lines 65-68).
Regarding claim 15, Doughty teaches A method of fluid detection, comprising, with a fluid detection system comprising a sensor module and an electronics module, the sensor module comprising a sensor housing, a liquid flow path extending through the sensor housing, and a sensor element disposed at least partially around a perimeter of the liquid flow path, the electronics module comprising a controller communicatively coupled to the sensor element (see structure of leak detector assembly 100, Col. 3, Line 49, used to reject claim 1 above): 
detecting, with the sensor element, a capacitance within the liquid flow path (When water contacts the traces 178, the capacitance changes so that variation in capacitance across the traces 178, Col. 5, Lines 55-67); 
conveying a sensor signal indicative of the capacitance to the controller (pcb assembly 140 generates the proper condition signal to be passed along to the main controller 180, Col. 5, Lines 6-8); 
determining a detected capacitance within the liquid flow path with the controller (the capacitance changes so that variation in capacitance across the traces 178 may be used to determine if the traces 178 are wet, Col. 5, Lines 60-64); 
comparing, with the controller, the detected capacitance to a capacitance threshold (application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds, Col. 4, Lines 31-34); and 
determining, with the controller, whether a wet event has occurred in the liquid flow path based at least in part on said comparing the detected capacitance to the capacitance threshold (application specific printed circuit board can receive signals from the leak detector assembly, determine a comparison of the signals to predetermined thresholds and other information, and generate and/or send one or more alarms based upon the comparison. The alarms can be a flashing light, sound, a text message and the like, Col. 4, Lines 31-37).
Regarding claim 16, Doughty teaches wherein the fluid detection system further comprises an air flow path extending through the sensor housing, and at least a portion of the liquid flow path and at least a portion of the air flow path extend parallel or substantially parallel to each other (see structure cited in rejections of claims 3 and 4 above).
Regarding claim 17, Doughty teaches wherein the electronics module is physically coupled to the sensor housing such that the sensor element is communicatively coupled to the controller (see structure cited in rejection of claim 6 above).
Regarding claim 18, Doughty teaches wherein the controller is to determine that a wet event has occurred with said detected capacitance is less than or equal to said capacitance threshold (see rejection of claim 9 above).
Regarding claim 19, Doughty teaches with said controller: comparing a total number of wet events occurring within a measurement period to a threshold number of wet events for said measurement period; and determining that a flood event has occurred when the total number of wet events occurring within a measurement period meets or exceeds the threshold number of wet events for said measurement period  (see rejection of claim 10 above).
Regarding claim 20, Doughty teaches wherein said fluid detection system if communicatively coupled to communications circuitry (COMMS), and the method further includes: causing, with said controller, said COMMS to issue a flood notification via wired or wireless communication when said controller determines that a flood event has occurred (see rejection of claim 11 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty as applied to claims 1 and 15 above, and further in view of US 4499640 (herein Brenton).
Regarding claim 12, Doughty does not teach, “a calibration module in communication with said controller, wherein: the calibration module is configured to cause the controller to establish a baseline capacitance within the liquid flow path; and the controller is configured to set said capacitance threshold relative to said baseline capacitance.” However, Brenton teaches Doughty’s deficiencies (calibration circuit, Col. 3, Line 34, is used to set a reference capacitance level, Col. 3, Line 30-39).
Regarding claim 13, Doughty does not teach, “wherein said electronics module comprises said calibration module.” However, Brenton teaches Doughty’s deficiencies (calibration circuit, Col. 3, Line 34). It would be obvious to place calibration circuit of Brenton with the assembly 140 in the electrical box 112 as that is where the electronics of the detector would go. It is a mere arrangement or rearrangement of parts and, according to MPEP § 2144.04 VI. C, has no patentable significance because the shifting of parts would not modify the operation of the device and would be held to be an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note that according to MPEP § 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” 
Regarding claim 14, Doughty does not teach, “wherein said calibration module comprises a calibration button, wherein actuation of the calibration button causes the calibration module to establish said baseline capacitance based at least in part on the detection signal provided by said sensor element.” However, Brenton teaches Doughty’s deficiencies (an operator may push button 40 to initiate the automatic calibration mode of operation, Col. 3, Lines 20-21; calibration circuit, Col. 3, Line 34, is used to set a reference capacitance level, Col. 3, Line 30-39).
Regarding claim 21, Doughty does not teach, “a calibration module in communication with said controller, and the method further comprises: causing, with the calibration module, the controller to establish a baseline capacitance within the liquid flow path based at least in part on the sensor signal provided by said sensor element; and setting, with the controller, said capacitance threshold relative to said baseline capacitance.” However, Brenton teaches Doughty’s deficiencies (calibration circuit, Col. 3, Line 34, is used to set a reference capacitance level, Col. 3, Line 30-39).
Regarding claim 22, Doughty does not teach, “wherein said electronics module comprises said calibration module.” However, Brenton teaches Doughty’s deficiencies (calibration circuit, Col. 3, Line 34). It would be obvious to place calibration circuit of Brenton with the assembly 140 in the electrical box 112 as that is where the electronics of the detector would go. It is a mere arrangement or rearrangement of parts and, according to MPEP § 2144.04 VI. C, has no patentable significance because the shifting of parts would not modify the operation of the device and would be held to be an obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Note that according to MPEP § 2144, “Office personnel may invoke legal precedent as a source of supporting rationale when warranted and appropriately supported.” 
Regarding claim 23, Doughty does not teach, “wherein said calibration module comprises a calibration button, wherein actuation of the calibration button causes the calibration module to establish said baseline capacitance based at least in part on the detection signal provided by said sensor element.” However, Brenton teaches Doughty’s deficiencies (an operator may push button 40 to initiate the automatic calibration mode of operation, Col. 3, Lines 20-21; calibration circuit, Col. 3, Line 34, is used to set a reference capacitance level, Col. 3, Line 30-39).
Regarding claim 24, Doughty does not teach, “wherein said capacitance threshold is offset above said baseline capacitance by a predetermined margin.” However, Brenton teaches Doughty’s deficiencies (resonance characteristics of circuit 14 are then automatically varied or adjusted by calibration circuit 34 until the output of phase detector 32 indicates that the return signal from the parallel combination of resonant circuit 14 and capacitance probe 20 bears a preselected phase relationship to the oscillator reference input to phase detector 32, Col. 3, Lines 20-29).
For claims 12-14 and 21-24, it would be obvious to incorporate the calibration circuit of Brenton into the detector of Doughty for at least the motivation of improving reliability of operation over a substantial operating lifetime in a variety of operating environments (Col. 1, Lines 19-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852